Citation Nr: 1423661	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  13-22 054	)	DATE
	)
	)


THE ISSUE

Entitlement to revision of a January 4, 1985, Board of Veterans' Appeals (Board) decision denying restoration of entitlement to a finding of total disability based on individual unemployability (TDIU), on the basis of clear and unmistakable error (CUE).

(The issue of entitlement to a finding of TDIU is the subject of a separate Board decision.)


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from September 1964 to September 1968; the Veteran is the moving party.

This matter is before the Board as an original action on the motion of the Veteran, in which he alleges that the Board committed CUE in a January 4, 1985, decision.


FINDINGS OF FACT

1.  The January 1985 Board decision denying entitlement to restoration of TDIU failed to apply the correct legal standard under 38 C.F.R. § 3.343(c) (1984).

2.  Evidence of employability in January 1985 was not clear and convincing.


CONCLUSION OF LAW

The criteria for revision of a January 4, 1985, Board decision on the grounds of CUE are met, and entitlement to TDIU is restored.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 3.343 (1984); 38 C.F.R. §§ 20.1400-20.1411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the U.S. Court of Appeals for Veterans Claims (CAVC or Court) has held that these duties do not apply to claims of CUE in prior Board decisions.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); see also VAOPGCPREC 12-2001.


Analysis

Under 38 U.S.C.A. § 7111, the Board has been granted authority to revise a prior Board decision on the grounds of clear and unmistakable error.  Clear and unmistakable error is a very specific and rare kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a). 

To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be deemed clear and unmistakable.  38 C.F.R. § 20.1403(c). 

A motion for clear and unmistakable error must be decided based on the record and law that existed at the time of the prior adjudication in question.  38 C.F.R. § 20.1403(b).

The moving party alleges that the Board committed CUE in a January 1985 decision in that the Board failed to consider the propriety of severance of TDIU under the correct legal standard applicable at the time.  While the Board in January 1985 recognized that the question of restoration of TDIU was in fact before it, it framed the issue as one of initial entitlement, and applied the "at least as likely as not" standard applicable to such claims.  38 C.F.R. § 4.3, 4.16 (1984).  The Board found that the medical and lay evidence of records failed to establish that the Veteran was unemployable, or was in equipoise on that question.

However, to establish the propriety of severance of TDIU, actual employability must have been shown by "clear and convincing evidence."  38 C.F.R. § 3.343(c) (1984).  The government bore the burden of showing that the Veteran could obtain and retain substantially gainful employment.  VA did apply an incorrect legal standard, thereby committing a clear error.  

Further, under the correct legal burden, the outcome would have been manifestly different.  The evidence of record at the time of the January 1985 decision included subjective reports of extensive functional limitation of the Veteran's mobility and low back.  The Veteran had competently and credibly testified in November 1983 that through two courses of vocational rehabilitation, one through the State of Florida and the other through VA, he had been unable to maintain employment due to interference from his service-connected disabilities.  In May 1984, the State of Tennessee also certified that while the Veteran had applied for work, "we do not believe we will be able to place this applicant in gainful employment" in light of his examination and interview results.  He reported that he had not been able to work since the late 1970's.  

In light of the extensive evidence of unemployability for this Veteran in January 1985, given his education level and experience, it is simply not possible to find clearly and convincingly that the Veteran was employable.  It was therefore CUE to find that restoration of TDIU was not warranted.


ORDER

The motion for revision of the January 4, 1985, Board decision on the basis of CUE is granted; entitlement to TDIU is restored effective August 1, 1983.



                       ____________________________________________
	S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs



